DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	The independent claims contain patentable subject matter. However, the information for determining the device-specific TC-RNTI needs to involve a combination of at least a portion of a user equipment identity associated with the scheduled entity and one or parameters associated with resources utilized to send the first transmission not “ the information for determining the device-specific TC-RNTI for the scheduled entity includes at least a portion of a user equipment identity associated with the scheduled entity, one or more parameters associated with resources utilized to send the first transmission, or some combination thereof.” The Quan reference (2016/0150564) in the IDS discloses one of the options as currently indicated in the independent claims. The option of determining the device-specific TC-RNTI based on at least a portion of a user equipment identity associated with the scheduled entity is disclosed by the Quan reference (par. 163; par. 212, lines 8-14).

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646